



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hicks, 2016 ONCA 291

DATE: 20160421

DOCKET: M45895 (C59588)

Strathy C.J.O., Gillese and Pardu JJ.A.

BETWEEN

Her Majesty the Queen ex rel. The Corporation of
    the City of London

Respondent

and

Ryan Hicks

Appellant

Jennifer L. Hunter, for the appellant

Kelly Nenniger, for the respondent

Heard: April 19, 2016

Motion for directions.

ENDORSEMENT

[1]

The appellant unfortunately died after leave to appeal
    was granted. Counsel moves for an order substituting a personal representative
    or other person as appellant. The municipal prosecutor seeks to abate the
    appeal, submitting that the court has no jurisdiction to continue a proceeding
    that has been rendered moot.

[2]

The jurisdiction to continue an appeal in a criminal
    matter, after the death of the appellant, should be exercised sparingly and
    only where it is in the interests of justice do so:
R. v. Smith
2004 SCC 14 at para. 20. That observation has even greater force in
    a prosecution under the
Provincial Offences Act
, R.S.O. 1990, c. P.33.

[3]

Assuming, without deciding, that we have jurisdiction,
    we decline to exercise it, for three reasons. First, the appeal concerns a
    traffic ticket carrying a fine of $95. The appeal has no practical consequences
    for the estate of the deceased. Second, the issue is not evasive of judicial
    review, given the vast number of traffic tickets issued annually in the
    province. Third, and most important, this appeal involves the interpretation of
    a form prescribed by regulation. A decision in this matter would have
    province-wide implications for the validity of convictions under Part I of the
POA
. Without a better factual record it would not be in the interests
    of justice to hear the appeal.

[4]

The appeal is therefore abated and the judgment below is
    stayed.

[5]

We express the courts appreciation for the assistance
    of
counsel for the appellant,
who was initially retained as
amicus

on the leave motion.

G.R. Strathy C.J.O.

E.E.
    Gillese J.A.

G. Pardu
    J.A.


